DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species D in the reply filed on 11/16/2021 is acknowledged. The examiner agrees with applicants note with regard to invention 1 covering claims 1-10, and as such claims 11-16 are withdrawn from consideration at this time. With regard to the species restriction, the examiner agrees with applicant that figures 1 A-D display the placement of indirect bonding tray with the wells loaded with orthodontic appliance, and therefore consider this one embodiment in the species restriction, as such claims 1-9 are considered generic and are examined on the merit in the following office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Carrillo Gonzalez et al (US 2015/0359610).
In regard to claim 1, Carrillo Gonzalez discloses an indirect bonding tray (orthodontic indirect bonding tray 20 of figures 1-5) comprising wells sized and configured to:

In regard to claim 2, Carrillo Gonzalez discloses the indirect bonding tray (20) is composed of a single piece, sections, or sections for individual teeth (see figure 1).
In regard to claim 4, Carrillo Gonzalez discloses the indirect bonding tray
is digitally designed and 3D printed (applicant is advised that statement “digitally designed and 3D printed” is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113).
	In regard to claim 5, Carrillo Gonzalez discloses the indirect bonding tray (20) is fabricated using a moldable material on a digitally designed, 3D printed bonding model with non-functional placeholders for orthodontic brackets, bite turbos, and/or orthodontic auxiliaries (par 25 discloses the tray 20 being constructed from a variety  of known techniques and the material being relatively flexible and thus moldable, with regard to the statement “is fabricated using a moldable material on a digitally designed, 3D printed bonding model with non-functional placeholders for orthodontic brackets, bite turbos, and/or orthodontic auxiliaries” is considered a product by process claim and reminded that product-by-process claims are limited by and 
	In regard to claim 6, Carrillo Gonzalez discloses the indirect bonding tray (20) is fabricated using a moldable material on a physical or 3D printed bonding model that has temporarily placed functional orthodontic brackets, bite turbos, and/or orthodontic auxiliaries (par 25 discloses the tray 20 being constructed from a variety  of known techniques and the material being relatively flexible and thus moldable, with regard to the statement “is fabricated using a moldable material on a physical or 3D printed bonding model that has temporarily placed functional orthodontic brackets, bite turbos, and/or orthodontic auxiliaries” is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113).
	In regard to claim 7, Carrillo Gonzalez discloses the indirect bonding tray (20) transfers orthodontic brackets, bite turbos, and/or orthodontic auxiliaries to any tooth surface (par 26-27 discloses the attachment of the orthodontic appliance to a surface of the tooth such as lingual, facial or occlusal).
	In regard to claim 10, Carrillo Gonzalez discloses the indirect bonding tray (20)
is configured transfer orthodontic brackets, bite turbos, and orthodontic auxiliaries composed of any material (par 24 discloses the appliance can be metal, non-metal, or composite material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carrillo Gonzalez et al  as applied to claim 1 above, and further in view of Tong et al (US 2018/0153651).
In regard to claim 3, Carrillo Gonzalez disclose the claimed invention as set forth above in claim 1 and further discloses the section of the indirect bonding tray (20) being shaped to fit in a position of the teeth (see par 23), but fails to disclose the indirect bonding tray is composed of sections that vary in size, position, number of sections and number of teeth per section. 
However Tong teaches sectional indirect bonding trays (par 37) which can be applied to a select subset of teeth for one or more trays corresponding in size (par 41) for the purpose of performing replacements or for subsequent placement of brackets that were infeasible to place as described elsewhere, i.e. a single U shaped bonding tray (par 41). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrillo Gonzalez to have the indirect bonding tray is composed of sections that vary in size, position, number of sections and number of teeth per section as disclosed by Tong for the purpose of performing replacements or for subsequent .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carrillo Gonzalez as applied to claim 1 above, and further in view of Grande et al (US 2019/0247147).
In regard to claims 8-9, Carrillo Gonzalez disclose the claimed invention as set forth above in claim 1. Carrillo Gonzalez discloses the indirect bonding tray (20) that is configured to transfer the orthodontic appliance which is disclosed as any other structure connected to the teeth that provides a point for a force member, such as an aligner (par 24), but fails to disclose the dental appliance being a bite turbo
However, Grande teaches the transfer of a bite turbo (par 95 discloses that an adhesive system could be used to bond a bite turbo which could be used with an aligner). 
As both Carrillo Gonzalez and Grande disclose the attachment of orthodontic appliances to the teeth (par 24 of Carrillo Gonzalez and par 95 Grande), therefore, it would be obvious to one of ordinary skill in the art, to substitute the orthodontic appliance with a bite turbo which is configured to aid in functional tooth movement to facilitate crossbite or a sagittal correction and to be digitally designed to vary in size and shape based on an amount of bite opening or functional correction of Grande, to achieve the predictable results of supporting a dental aligner when positioned in the mouth of the patient. See MPEP 2143. 
Applicant is advised that statement “digitally designed to vary in size and shape based on an amount of bite opening or functional correction” is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113.
In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the law of anticipation does not require that the reference "teach" what the subject patent teaches, but rather it is only necessary that the claims under attack "read on" something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. ln re Schreiber. 128 E3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772